        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 1 of 47




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOHN DOE,                                             Case No.: 1:20-cv-01343(GHW)

                         Plaintiff,
                                                       ANSWER TO FIRST AMENDED
            v.                                         COMPLAINT AND AFFIRMATIVE
                                                       DEFENSES
 NEW YORK UNIVERSITY,
                                                       JURY TRIAL DEMANDED
                         Defendant.



       Defendant New York University (“NYU”), through undersigned counsel, hereby responds

to the First Amended Complaint of Plaintiff John Doe, dated June 1, 2020 (Dkt. 27, the “Amended

Complaint”), as follows:

                               THE NATURE OF THIS ACTION

       1.        NYU admits the allegations in paragraph 1 of the Amended Complaint.

       2.        NYU denies the allegations in paragraph 2 of the Amended Complaint except

admits that John was a junior student at NYU when he was expelled for violating NYU’s Sexual

Misconduct, Relationship Violence and Stalking Policy.

       3.        NYU denies the allegations in paragraph 3 of the Amended Complaint.

       4.        NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 4 of the Amended Complaint except denies that critical text message

evidence was unavailable to John.

       5.        NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 5 of the Amended Complaint except denies the allegation that NYU

ignored John’s new evidence and arguments.

       6.        NYU denies the allegations in paragraph 6 of the Amended Complaint.


                                                 1
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 2 of 47




       7.      NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 7 of the Amended Complaint.

                                       THE PARTIES

       8.      NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 8 of the Amended Complaint.

       9.      NYU admits the allegations in paragraph 9 of the Amended Complaint.

       10.     NYU admits the allegations in paragraph 10 of the Amended Complaint.

                               JURISDICTION AND VENUE

       11.     NYU denies the allegations in paragraph 11 of the Amended Complaint and refers

to the statutes and controlling caselaw for a full and accurate statement of their contents and

application.

       12.     NYU admits the allegations in paragraph 12 of the Amended Complaint.

       13.     NYU denies the allegations in paragraph 13 of the Amended Complaint and refers

to the statute and controlling caselaw for a full and accurate statement of its contents and

application.

                FACTUAL ALLEGATIONS COMMON TO ALL CLAIMS

       A.      John Doe’s Background

       14.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 14 of the Amended Complaint.

       15.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 15 of the Amended Complaint.

       16.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 16 of the Amended Complaint.



                                               2
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 3 of 47




       17.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 17 of the Amended Complaint.

       B.     John Doe’s Relationship with Jane Doe

       18.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 18 of the Amended Complaint.

       19.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 19 of the Amended Complaint.

       20.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 20 of the Amended Complaint.

       21.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 21 of the Amended Complaint.

       22.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 22 of the Amended Complaint.

       23.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 23 of the Amended Complaint.

       24.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 24 of the Amended Complaint.

       25.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 25 of the Amended Complaint.

       26.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 26 of the Amended Complaint.

       27.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 27 of the Amended Complaint.



                                              3
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 4 of 47




       28.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 28 of the Amended Complaint.

       29.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 29 of the Amended Complaint.

       30.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 30 of the Amended Complaint.

       31.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 31 of the Amended Complaint.

       32.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 32 of the Amended Complaint.

       33.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 33 of the Amended Complaint.

       34.    NYU admits the allegations in paragraph 34 of the Amended Complaint.

       35.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 35 of the Amended Complaint.

       C.     John’s Freshman Year at CT University

       36.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 36 of the Amended Complaint.

       37.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 37 of the Amended Complaint.

       38.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 38 of the Amended Complaint.

       39.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 39 of the Amended Complaint.
                                              4
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 5 of 47




       40.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 40 of the Amended Complaint.

       41.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 41 of the Amended Complaint.

       42.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 42 of the Amended Complaint.

       43.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 43 of the Amended Complaint.

       44.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 44 of the Amended Complaint.

       45.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 45 of the Amended Complaint.

       46.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 46 of the Amended Complaint.

       47.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 47 of the Amended Complaint.

       48.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 48 of the Amended Complaint.

       49.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 49 of the Amended Complaint.

       50.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 50 of the Amended Complaint.




                                              5
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 6 of 47




       51.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 51 of the Amended Complaint.

       52.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 52 of the Amended Complaint.

       53.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 53 of the Amended Complaint.

       54.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 54 of the Amended Complaint.

       55.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 55 of the Amended Complaint.

       56.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 56 of the Amended Complaint.

       57.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 57 of the Amended Complaint.

       58.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 58 of the Amended Complaint.

       D.     Sally’s Role in Plaintiff and Jane’s Relationship

       59.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 59 of the Amended Complaint.

       60.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 60 of the Amended Complaint.

       61.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 61 of the Amended Complaint.



                                              6
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 7 of 47




       62.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 62 of the Amended Complaint.

       63.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 63 of the Amended Complaint.

       64.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 64 of the Amended Complaint.

       65.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 65 of the Amended Complaint.

       66.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 66 of the Amended Complaint.

       67.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 67 of the Amended Complaint.

       68.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 68 of the Amended Complaint.

       69.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 69 of the Amended Complaint.

       70.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 70 of the Amended Complaint.

       71.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 71 of the Amended Complaint.

       72.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 72 of the Amended Complaint.




                                              7
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 8 of 47




       73.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 73 of the Amended Complaint.

       74.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 74 of the Amended Complaint.

       75.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 75 of the Amended Complaint.

       76.     NYU denies the allegations in paragraph 76 of the Amended Complaint except

admits that it correctly quotes a portion of NYU’s Sexual Misconduct, Relationship Violence and

Stalking Policy (the “Policy”) and refers to the Policy for a full and accurate statement of its

contents.

       77.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 77 of the Amended Complaint.

       78.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 78 of the Amended Complaint.

       79.     NYU denies the allegations in paragraph 79 of the Amended Complaint except to

the extent that “NYU’s Title IX policy” refers to the Policy.

       80.     NYU denies the allegations in paragraph 80 of the Amended Complaint except to

the extent that “NYU’s Title IX policy” refers to the Policy.

       81.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 81 of the Amended Complaint.

       82.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 82 of the Amended Complaint.




                                                8
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 9 of 47




       83.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 83 of the Amended Complaint.

       84.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 84 of the Amended Complaint.

       85.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 85 of the Amended Complaint.

       E.     John Doe’s Admission to NYU

       86.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 86 of the Amended Complaint.

       87.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 87 of the Amended Complaint except admits that NYU has a highly

rated Global Health program, research opportunities, and a varied study abroad program.

       88.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 88 of the Amended Complaint.

       89.    NYU admits the allegations in paragraph 89 of the Amended Complaint.

       90.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 90 of the Amended Complaint.

       91.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 91 of the Amended Complaint.

       92.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 92 of the Amended Complaint.

       93.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 93 of the Amended Complaint.



                                              9
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 10 of 47




       94.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 94 of the Amended Complaint.

       F.     Jane Manipulates John and Becomes Physically and Emotionally Abusive

       95.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 95 of the Amended Complaint.

       96.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 96 of the Amended Complaint.

       97.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 97 of the Amended Complaint.

       98.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 98 of the Amended Complaint.

       99.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 99 of the Amended Complaint.

       100.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 100 of the Amended Complaint.

       G.     Jane Turns All of John’s Friends Against Him

       101.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 101 of the Amended Complaint.

       102.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 102 of the Amended Complaint.

       103.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 103 of the Amended Complaint.

       104.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 104 of the Amended Complaint.

                                             10
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 11 of 47




       105.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 105 of the Amended Complaint.

       106.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 106 of the Amended Complaint.

       107.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 107 of the Amended Complaint.

       108.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 108 of the Amended Complaint.

       109.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 109 of the Amended Complaint.

       110.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 110 of the Amended Complaint.

       111.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 111 of the Amended Complaint.

       112.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 112 of the Amended Complaint.

       H.      Jane Files Title IX Complaint Against John

       113.    NYU admits the allegations in paragraph 113 of the Amended Complaint.

       114.    NYU denies the allegations in paragraph 114 of the Amended Complaint.

       115.    NYU denies the allegations in paragraph 115 of the Amended Complaint except

admits that the no-contact directive includes the quoted phrases and refers to the document for a

full and accurate statement of its contents.

       116.    NYU admits the allegations in paragraph 116 of the Amended Complaint.



                                               11
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 12 of 47




       117.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 117 of the Amended Complaint except admits that a no-contact

directive was also issued to Jane.

       118.    NYU denies the allegations in paragraph 118 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       119.    NYU admits the allegations in paragraph 119 of the Amended Complaint.

       120.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 120 of the Amended Complaint.

       121.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 121 of the Amended Complaint.

       122.    NYU admits the allegations in paragraph 122 of the Amended Complaint.

       123.    NYU denies the allegations in paragraph 123 of the Amended Complaint.

       124.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 124 of the Amended Complaint.

       125.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 125 of the Amended Complaint except admits that NYU advised John

that he was entitled to a student support facilitator and Advisor Allen McFarlane was assigned to

John’s case.

       126.    NYU denies the allegations in paragraph 126 of the Amended Complaint.

       127.    NYU denies the allegations in paragraph 127 of the Amended Complaint.

       128.    NYU denies the allegations in paragraph 128 of the Amended Complaint.

       129.    NYU denies the allegations in paragraph 129 of the Amended Complaint.

       130.    NYU admits the allegations in paragraph 130 of the Amended Complaint.



                                                12
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 13 of 47




       131.    NYU denies the allegations in paragraph 131 of the Amended Complaint.

       132.    NYU denies the allegations in paragraph 132 of the Amended Complaint.

       133.    NYU denies the allegations in paragraph 133 of the Amended Complaint.

       134.    NYU denies the allegations in paragraph 134 of the Amended Complaint except

admits that it correctly quotes a portion of NYU’s Policy and NYU refers to the Policy for a full

and accurate statement of its contents.

       135.    NYU denies the allegations in paragraph 135 of the Amended Complaint except

admits that it correctly quotes a portion of NYU’s Policy and NYU refers to the Policy for a full

and accurate statement of its contents.

       136.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 136 of the Amended Complaint.

       137.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 137 of the Amended Complaint.

       138.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 138 of the Amended Complaint.

       139.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 139 of the Amended Complaint.

       140.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 140 of the Amended Complaint.

       141.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 141 of the Amended Complaint.

       142.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 142 of the Amended Complaint.



                                               13
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 14 of 47




       143.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 143 of the Amended Complaint.

       144.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 144 of the Amended Complaint.

       145.    NYU denies the allegations in paragraph 145 of the Amended Complaint except

admits that NYU did not open a formal investigation under the Policy of John’s allegations of

sexual harassment against Jane.

       146.    NYU denies the allegations in paragraph 146 of the Amended Complaint and refers

to the Investigation Summary Report for a full and accurate statement of its contents.

       147.    NYU denies the allegations in paragraph 147 of the Amended Complaint except

admits that NYU did not open a formal investigation under the Policy of John’s allegations of

gender-based harassment against Jane.

       148.    NYU denies the allegations in paragraph 148 of the Amended Complaint and refers

to the Investigation Summary Report for a full and accurate statement of its contents.

       149.    NYU denies the allegations in paragraph 149 of the Amended Complaint.

       150.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 150 of the Amended Complaint.

       151.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 151 of the Amended Complaint.

       152.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 152 of the Amended Complaint.




                                               14
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 15 of 47




        153.   NYU denies the allegations in paragraph 153 of the Amended Complaint except

admits that NYU did not seek to interview the three individuals from CT University identified by

John.

        154.   NYU denies the allegations in paragraph 154 of the Amended Complaint except

admits that NYU did not interview the three individuals.

        155.   NYU denies the allegations in paragraph 155 of the Amended Complaint.

        156.   NYU denies the allegations in paragraph 156 of the Amended Complaint except

admits that NYU did not seek to interview John’s mother.

        157.   NYU denies the allegations in paragraph 157 of the Amended Complaint except

admits that NYU did not interview John’s mother.

        158.   NYU denies the allegations in paragraph 158 of the Amended Complaint except

admits that John told Investigator Hodge about text messages he received from a third-party about

his relationship with Jane.

        159.   NYU denies the allegations in paragraph 159 of the Amended Complaint except

admits that Investigator Hodge did not conduct a formal investigation under the Policy into the

alleged text messages from Sally.

        160.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 160 of the Amended Complaint.

        161.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 161 of the Amended Complaint except admits that John’s response to

the Investigation Summary Report alleges that he received text messages from a third-party

regarding the evidence against him and NYU refers to the document for a full and accurate

statement of its contents.



                                               15
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 16 of 47




       162.    NYU denies the allegations in paragraph 162 of the Amended Complaint except

admits that Investigator Hodge did not conduct a formal investigation under the Policy into the

alleged text messages from Sally.

       163.    NYU denies the allegations in paragraph 163 of the Amended Complaint.

       164.    NYU denies the allegations in paragraph 164 of the Amended Complaint except

admits that Signor did not conduct a formal investigation under the Policy into the alleged text

messages from Sally.

       165.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 165 of the Amended Complaint.

       166.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 166 of the Amended Complaint.

       167.    NYU denies the allegations in paragraph 167 of the Amended Complaint except

admits that John advised Investigator Hodge that he could provide some documents.

       168.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 168 of the Amended Complaint except admits that John provided some

documents to Investigator Hodge.

       169.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 169 of the Amended Complaint except admits that John studied abroad

in Australia for the fall 2018 semester.

       170.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 170 of the Amended Complaint except admits that NYU sent John the

Investigation Summary Report on or around October 23, 2018.

       171.    NYU denies the allegations in paragraph 171 of the Amended Complaint.



                                              16
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 17 of 47




       172.    NYU denies the allegations in paragraph 172 of the Amended Complaint.

       173.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 173 of the Amended Complaint.

       174.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 174 of the Amended Complaint.

       175.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 175 of the Amended Complaint except denies that John was materially

misled by Investigator Hodge.

       176.    NYU denies the allegations in paragraph 176 of the Amended Complaint except

admits that the Investigation Summary Report includes nine allegations against John for sexual

harassment, sexual assault, sexual exploitation, stalking and violation of a no-contact directive

between fall 2016 to spring 2018.

       177.    NYU denies the allegations in paragraph 177 of the Amended Complaint except

lacks knowledge or information sufficient to form a belief as to John’s feelings or what he expected.

       178.    NYU admits the allegations in paragraph 178 of the Amended Complaint.

       179.    NYU admits the allegations in paragraph 179 of the Amended Complaint.

       180.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 180 of the Amended Complaint except admits that John claimed that

Jane was following him in Washington Square Park on May 2, 2018.

       181.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 181 of the Amended Complaint.

       182.    NYU denies the allegations in paragraph 182 of the Amended Complaint except

admits that Jane provided NYU with photographs of John.



                                                17
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 18 of 47




       183.   NYU denies the allegations in paragraph 183 of the Amended Complaint.

       184.   NYU denies the allegations in paragraph 184 of the Amended Complaint.

       185.   NYU denies the allegations in paragraph 185 of the Amended Complaint.

       186.   NYU denies the allegations in paragraph 186 of the Amended Complaint.

       187.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 187 of the Amended Complaint.

       188.   NYU denies the allegations in paragraph 188 of the Amended Complaint.

       189.   NYU denies the allegations in paragraph 189 of the Amended Complaint.

       190.   NYU denies the allegations in paragraph 190 of the Amended Complaint.

       191.   NYU denies the allegations in paragraph 191 of the Amended Complaint.

       192.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 192 of the Amended Complaint.

       193.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 193 of the Amended Complaint.

       194.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 194 of the Amended Complaint except denies that Investigator Hodge

inaccurately described the amount of evidence Jane had submitted to NYU during the process.

       195.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 195 of the Amended Complaint.

       196.   NYU denies the allegations in paragraph 196 of the Amended Complaint.

       197.   NYU denies the allegations in paragraph 197 of the Amended Complaint.

       198.   NYU denies the allegations in paragraph 198 of the Amended Complaint.

       199.   NYU denies the allegations in paragraph 199 of the Amended Complaint.



                                              18
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 19 of 47




       200.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 200 of the Amended Complaint except denies that Advisor McFarlane

told John he was not at risk of being expelled.

       201.     NYU denies the allegations in paragraph 201 of the Amended Complaint except

admits that John’s response to the Investigation Summary Report mentions his mother and refers

to the document for a full and accurate statement of its contents.

       202.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 202 of the Amended Complaint.

       203.     NYU denies the allegations in paragraph 203 of the Amended Complaint except

admits that NYU did not seek to interview John’s mother.

       204.     NYU denies the allegations in paragraph 204 of the Amended Complaint except

admits that NYU did not interview John’s mother.

       205.     NYU admits the allegations in paragraph 205 of the Amended Complaint.

       206.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 206 of the Amended Complaint except admits that the hearing was

initially scheduled to begin at 2:00 a.m. in Australia.

       207.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 207 of the Amended Complaint except admits that John contacted

NYU to request a change to the hearing schedule.

       208.     NYU admits the allegations in paragraph 208 of the Amended Complaint.

       209.     NYU denies the allegations in paragraph 209 of the Amended Complaint and refers

to the correspondence between Assistant Director Maeder and John for an accurate statement of

its contents.



                                                  19
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 20 of 47




       210.       NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 210 of the Amended Complaint.

       211.       NYU denies the allegations in paragraph 211 of the Amended Complaint except

admits that Lauren Stahl contacted Assistant Director Maeder and that NYU changed the start time

of the hearing.

       212.       NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 212 of the Amended Complaint.

       213.       NYU denies the allegations in paragraph 213 of the Amended Complaint.

       214.       NYU denies the allegations in paragraph 214 of the Amended Complaint except

admits that NYU did not agree to John’s request to wait to reschedule the hearing to when John

was back in New York.

       215.       NYU denies the allegations in paragraph 215 of the Amended Complaint except

admits that Advisor McFarlane discussed making accommodations for John’s schedule and the

time difference with Assistant Director Maeder.

       216.       NYU denies the allegations in paragraph 216 of the Amended Complaint except

admits that John’s mother contacted Assistant Director Maeder and that NYU changed the start

time and date of the hearing.

       217.       NYU denies the allegations in paragraph 217 of the Amended Complaint except

admits that it found a room on NYU Sydney’s campus to accommodate John’s Skype appearance.

       218.       NYU denies the allegations in paragraph 218 of the Amended Complaint.

       219.       NYU denies the allegations in paragraph 219 of the Amended Complaint.

       220.       NYU admits the allegations in paragraph 220 of the Amended Complaint.

       221.       NYU admits the allegations in paragraph 221 of the Amended Complaint.



                                                 20
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 21 of 47




       222.   NYU admits the allegations in paragraph 222 of the Amended Complaint.

       223.   NYU denies the allegations in paragraph 223 of the Amended Complaint.

       224.   NYU denies the allegations in paragraph 224 of the Amended Complaint.

       225.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 225 of the Amended Complaint.

       226.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 226 of the Amended Complaint.

       227.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 227 of the Amended Complaint.

       228.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 228 of the Amended Complaint.

       229.   NYU denies the allegations in paragraph 229 of the Amended Complaint.

       230.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 230 of the Amended Complaint.

       231.   NYU denies the allegations in paragraph 231 of the Amended Complaint.

       232.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 232 of the Amended Complaint.

       233.   NYU denies the allegations in paragraph 233 of the Amended Complaint except

admits that Advisor McFarlane and Stahl observed minor audio issues that did not substantively

impact the hearing.

       234.   NYU denies the allegations in paragraph 234 of the Amended Complaint.

       235.   NYU denies the allegations in paragraph 235 of the Amended Complaint except

admits that NYU did not adjourn the hearing on account of alleged audio difficulties.



                                              21
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 22 of 47




       236.   NYU denies the allegations in paragraph 236 of the Amended Complaint.

       237.   NYU denies the allegations in paragraph 237 of the Amended Complaint.

       238.   NYU denies the allegations in paragraph 238 of the Amended Complaint except

admits that NYU did not adjourn the hearing on account of alleged video difficulties.

       239.   NYU denies the allegations in paragraph 239 of the Amended Complaint.

       240.   NYU denies the allegations in paragraph 240 of the Amended Complaint.

       241.   NYU denies the allegations in paragraph 241 of the Amended Complaint.

       242.   NYU denies the allegations in paragraph 242 of the Amended Complaint and refers

to the hearing audio for what was said during the hearing.

       243.   NYU admits the allegations in paragraph 243 of the Amended Complaint.

       244.   NYU admits the allegations in paragraph 244 of the Amended Complaint.

       245.   NYU denies the allegations in paragraph 245 of the Amended Complaint.

       246.   NYU denies the allegations in paragraph 246 of the Amended Complaint.

       I.     NYU Commits Procedural Errors During the Title IX Process

NYU Misapplied NYU’s Sexual Harassment Policy

       247.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 247 of the Amended Complaint.

       248.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 248 of the Amended Complaint.

       249.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 249 of the Amended Complaint.

       250.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 250 of the Amended Complaint.



                                               22
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 23 of 47




        251.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 251 of the Amended Complaint.

        252.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 252 of the Amended Complaint.

        253.    NYU denies the allegations in paragraph 253 of the Amended Complaint except

admits that it correctly quotes a portion of the Policy and refers to the Policy for a full and accurate

statement of its contents.

        254.    NYU denies the allegations in paragraph 254 of the Amended Complaint.

        255.    NYU denies the allegations in paragraph 255 of the Amended Complaint.

        256.    NYU denies the allegations in paragraph 256 of the Amended Complaint except

admits that Adjudicator Jolley found John responsible for Sexual Harassment.

NYU’s Lack of Jurisdiction & Misapplication of Sexual Exploitation Policy

        257.    NYU denies the allegations in paragraph 257 of the Amended Complaint and refers

to the Policy for a full and accurate statement of its contents.

       258.     NYU denies the allegations in paragraph 258 of the Amended Complaint and refers

to the hearing audio for what was said during the hearing.

       259.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 259 of the Amended Complaint.

       260.     NYU denies the allegations in paragraph 260 of the Amended Complaint.

       261.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 261 of the Amended Complaint.




                                                  23
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 24 of 47




       262.    NYU denies the allegations in paragraph 262 of the Amended Complaint except

admits that it correctly quotes a portion of NYU’s Policy and refers to the Policy for a full and

accurate statement of its contents.

       263.    NYU denies the allegations in paragraph 263 of the Amended Complaint except

admits that John admitted to taking photographs of Jane while she was sleeping.

       264.    NYU denies the allegations in paragraph 264 of the Amended Complaint.

Failure to Apply the “Reasonableness” Standard

       265.    NYU denies the allegations in paragraph 265 of the Amended Complaint except

admits that it correctly quotes a portion of NYU’s Policy and refers to the Policy for a full and

accurate statement of its contents.

       266.    NYU admits the allegations in paragraph 266 of the Amended Complaint.

       267.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 267 of the Amended Complaint.

       268.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 268 of the Amended Complaint.

       269.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 269 of the Amended Complaint.

       270.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 270 of the Amended Complaint.

       271.    NYU denies the allegations in paragraph 271 of the Amended Complaint.

       272.    NYU denies the allegations in paragraph 272 of the Amended Complaint.

       273.    NYU denies the allegations in paragraph 273 of the Amended Complaint.




                                               24
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 25 of 47




       274.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 274 of the Amended Complaint.

       275.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 275 of the Amended Complaint.

       276.    NYU admits the allegations in paragraph 276 of the Amended Complaint.

       277.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 277 of the Amended Complaint.

       278.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 278 of the Amended Complaint.

       279.    NYU denies the allegations in paragraph 279 of the Amended Complaint.

       280.    NYU denies the allegations in paragraph 280 of the Amended Complaint.

       281.    NYU denies the allegations in paragraph 281 of the Amended Complaint except

admits that John was accused of violating the no-contact directive.

       282.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 282 of the Amended Complaint.

       283.    NYU denies the allegations in paragraph 283 of the Amended Complaint.

       284.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 284 of the Amended Complaint.

       285.    NYU denies the allegations in paragraph 285 of the Amended Complaint except

admits that Adjudicator Jolley found John responsible for Stalking.

NYU’s Failure to Enforce its Sanction Policy

       286.    NYU denies the allegations in paragraph 286 of the Amended Complaint and refers

to the Policy for a full and accurate statement of its contents.



                                                 25
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 26 of 47




       287.     NYU admits the allegations in paragraph 287 of the Amended Complaint.

       288.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 288 of the Amended Complaint except admits that John requested an

extension on December 31, 2018, and affirmatively states that this was John’s second request for

an extension.

       289.     NYU admits the allegations in paragraph 289 of the Amended Complaint.

       290.     NYU admits the allegations in paragraph 290 of the Amended Complaint.

       291.     NYU denies the allegations in paragraph 291 of the Amended Complaint except

admits that it advised John that it would assist him to make up the work.

       292.     NYU denies the allegations in paragraph 292 of the Amended Complaint and refers

to the correspondence for a full and accurate statement of its contents.

       293.     NYU denies the allegations in paragraph 293 of the Amended Complaint.

       294.     NYU denies the allegations in paragraph 294 of the Amended Complaint.

       295.     NYU denies the allegations in paragraph 295 of the Amended Complaint.

       J.       John Uncovers Jane’s Lies and Files His Appeal of the Hearing Decision

       296.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 296 of the Amended Complaint.

       297.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 297 of the Amended Complaint.

       298.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 298 of the Amended Complaint.

       299.     NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 299 of the Amended Complaint.



                                                26
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 27 of 47




       300.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 300 of the Amended Complaint.

       301.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 301 of the Amended Complaint.

       302.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 302 of the Amended Complaint.

       303.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 303 of the Amended Complaint.

       304.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 304 of the Amended Complaint.

       305.    NYU denies the allegations in paragraph 305 of the Amended Complaint.

       306.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 306 of the Amended Complaint.

       307.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 307 of the Amended Complaint.

       308.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 308 of the Amended Complaint.

       309.    NYU denies the truth of the allegations in paragraph 309 of the Amended

Complaint except admits that it did not conduct a formal investigation under the Policy of John’s

allegation that Jane lied to him about a prior sexual assault.

       310.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 310 of the Amended Complaint except admits that John raised the

authenticity of Jane’s friend, “Sally Soe.”



                                                 27
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 28 of 47




       311.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 311 of the Amended Complaint.

       312.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 312 of the Amended Complaint.

       313.    NYU denies the allegations in paragraph 313 of the Amended Complaint except

admits that it did not conduct a formal investigation under the Policy as to the identity of Sally

Soe.

       314.    NYU denies the allegations in paragraph 314 of the Amended Complaint.

       315.    NYU denies the allegations in paragraph 315 of the Amended Complaint except

admits that John submitted his appeal on January 25, 2019, and refers to the appeal for a full and

accurate statement of its contents.

       316.    NYU denies the allegations in paragraph 316 of the Amended Complaint and refers

to the appeal for a full and accurate statement of its contents.

       317.    NYU admits the allegations in paragraph 317 of the Amended Complaint.

       318.    NYU denies the allegations in paragraph 318 of the Amended Complaint and refers

to the appeal for a full and accurate statement of its contents.

       319.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 319 of the Amended Complaint.

       320.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 320 of the Amended Complaint.

       321.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 321 of the Amended Complaint.




                                                 28
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 29 of 47




       322.    NYU denies the allegations in paragraph 322 of the Amended Complaint except

admits that NYU did not seek to interview the student.

       323.    NYU denies the allegations in paragraph 323 of the Amended Complaint except

admits that NYU did not interview the student.

       324.    NYU denies the allegations in paragraph 324 of the Amended Complaint and refers

to the appeal for a full and accurate statement of its contents.

       325.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 325 of the Amended Complaint.

       326.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 326 of the Amended Complaint.

       327.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 327 of the Amended Complaint.

       328.    NYU denies the allegations in paragraph 328 of the Amended Complaint except

admits that a male NYU student created an affidavit and refers to the document for a full and

accurate statement of its contents.

       329.    NYU denies the allegations in paragraph 329 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       330.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 330 of the Amended Complaint.

       331.    NYU denies the allegations in paragraph 331 of the Amended Complaint except

admits that NYU did not seek to interview the student.

       332.    NYU denies the allegations in paragraph 332 of the Amended Complaint except

admits that NYU did not interview the student.



                                                 29
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 30 of 47




       333.    NYU denies the allegations in paragraph 333 of the Amended Complaint and refers

to the appeal for a full and accurate statement of its contents.

       334.    NYU denies the allegations in paragraph 334 of the Amended Complaint except

admits that John’s father created an affidavit and refers to the document for a full and accurate

statement of its contents.

       335.    NYU denies the allegations in paragraph 335 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       336.    NYU denies the allegations in paragraph 336 of the Amended Complaint except

admits that NYU did not seek to interview John’s father.

       337.    NYU denies the allegations in paragraph 337 of the Amended Complaint except

admits that NYU did not interview John’s father.

       338.    NYU denies the allegations in paragraph 338 of the Amended Complaint and refers

to the appeal for a full and accurate statement of its contents.

       339.    NYU denies the allegations in paragraph 339 of the Amended Complaint except

admits that John’s mother created an affidavit and refers to the document for a full and accurate

statement of its contents.

       340.    NYU denies the allegations in paragraph 340 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       341.    NYU denies the allegations in paragraph 341 of the Amended Complaint except

admits that NYU did not seek to interview John’s mother.

       342.    NYU denies the allegations in paragraph 342 of the Amended Complaint except

admits that NYU did not interview John’s mother.




                                                 30
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 31 of 47




       343.    NYU denies the allegations in paragraph 343 of the Amended Complaint except

admits that NYU did not interview John’s mother.

       344.    NYU denies the allegations in paragraph 344 of the Amended Complaint and refers

to the appeal for a full and accurate statement of its contents.

       345.    NYU denies the allegations in paragraph 345 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       346.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 346 of the Amended Complaint.

       347.    NYU denies the allegations in paragraph 347 of the Amended Complaint except

admits that NYU did not seek to interview the student.

       348.    NYU denies the allegations in paragraph 348 of the Amended Complaint except

admits that NYU did not interview the student.

       349.    NYU denies the allegations in paragraph 349 of the Amended Complaint.

       350.    NYU denies the allegations in paragraph 350 of the Amended Complaint.

       351.    NYU denies the allegations in paragraph 351 of the Amended Complaint.

       352.    NYU denies the allegations in paragraph 352 of the Amended Complaint.

       353.    NYU denies the allegations in paragraph 353 of the Amended Complaint.

       K.      NYU’s Selective Enforcement of its Policies

       354.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 354 of the Amended Complaint.

       355.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 355 of the Amended Complaint.

       356.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 356 of the Amended Complaint.
                                                 31
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 32 of 47




        357.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 357 of the Amended Complaint.

        358.   NYU denies the allegations in paragraph 358 of the Amended Complaint except

admits that it did not conduct a formal investigation under the Policy that Jane allegedly stalked

John.

        359.   NYU denies the allegations in paragraph 359 of the Amended Complaint except

admits that NYU did not find Jane responsible for violating NYU’s policy against Stalking.

        360.   NYU admits the allegations in paragraph 360 of the Amended Complaint but denies

that this was “instead” of enforcing the policy against Jane.

        361.   NYU denies the allegations in paragraph 361 of the Amended Complaint except

admits that it offered support to Jane.

        362.   NYU denies the allegations in paragraph 362 of the Amended Complaint.

        363.   NYU denies the allegations in paragraph 363 of the Amended Complaint.

        364.   NYU admits the allegations in paragraph 364 of the Amended Complaint.

        365.   NYU denies the allegations in paragraph 365 of the Amended Complaint.

        366.   NYU denies the allegations in paragraph 366 of the Amended Complaint except

admits that John has alleged that Jane violated the Policy.

        367.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 367 of the Amended Complaint.

        368.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 368 of the Amended Complaint.

        369.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 369 of the Amended Complaint.



                                                32
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 33 of 47




       370.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 370 of the Amended Complaint.

       371.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 371 of the Amended Complaint.

       372.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 372 of the Amended Complaint.

       373.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 373 of the Amended Complaint.

       374.    NYU denies the allegations in paragraph 374 of the Amended Complaint except

admits that it correctly quotes a portion of NYU’s Policy and refers to the Policy for a full and

accurate statement of its contents.

       375.    NYU denies the allegations in paragraph 375 of the Amended Complaint except

admits that in John’s appeal he alleges that Jane physically assaulted him.

       376.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 376 of the Amended Complaint.

       377.    NYU denies the allegations in paragraph 377 of the Amended Complaint except

admits it did not conduct a formal investigation under the Policy that Jane allegedly assaulted John.

       378.    NYU denies the allegations in paragraph 378 of the Amended Complaint except

admits that in John’s appeal he alleges that Jane threatened to physically assault him.

       379.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 379 of the Amended Complaint.




                                                 33
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 34 of 47




       380.    NYU denies the allegations in paragraph 380 of the Amended Complaint except

admits that it did not conduct a formal investigation under the Policy that Jane allegedly threatened

to physically assault John.

       381.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 381 of the Amended Complaint except admits John attempted to file

a Title IX complaint.

       382.    NYU denies the allegations in paragraph 382 of the Amended Complaint and refers

to the correspondence between Signor and John for a full and accurate statement of its contents.

       383.    NYU admits the allegations in paragraph 383 of the Amended Complaint.

       384.    NYU denies the allegations in paragraph 384 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       385.    NYU denies the allegations in paragraph 385 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       386.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 386 of the Amended Complaint.

       387.    NYU denies the allegations in paragraph 387 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       388.    NYU denies the allegations in paragraph 388 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       389.    NYU denies the allegations in paragraph 389 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       390.    NYU denies the allegations in paragraph 390 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.



                                                 34
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 35 of 47




       391.    NYU denies the allegations in paragraph 391 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       392.    NYU denies the allegations in paragraph 392 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       393.    NYU denies the allegations in paragraph 393 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       394.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 394 of the Amended Complaint.

       395.    NYU denies the allegations in paragraph 395 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       396.    NYU denies the allegations in paragraph 396 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       397.    NYU denies the allegations in paragraph 397 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       398.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 398 of the Amended Complaint.

       399.    NYU denies the allegations in paragraph 399 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       400.    NYU denies the allegations in paragraph 400 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       401.    NYU denies the allegations in paragraph 401 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.




                                                35
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 36 of 47




       402.    NYU denies the allegations in paragraph 402 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       403.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 403 of the Amended Complaint.

       404.    NYU denies the allegations in paragraph 404 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       405.    NYU denies the allegations in paragraph 405 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       406.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 406 of the Amended Complaint.

       407.    NYU denies the allegations in paragraph 407 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       408.    NYU denies the allegations in paragraph 408 of the Amended Complaint and refers

to the document for a full and accurate statement of its contents.

       409.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 409 of the Amended Complaint.

       410.    NYU denies the allegations in paragraph 410 of the Amended Complaint except

admits that John provided NYU with documents.

       411.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 411 of the Amended Complaint.

       412.    NYU admits the allegations in paragraph 412 of the Amended Complaint.

       413.    NYU admits the allegations in paragraph 413 of the Amended Complaint.




                                                36
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 37 of 47




       414.    NYU denies the allegations in paragraph 414 of the Amended Complaint except

admits it did not conduct a formal investigation under the Policy.

       415.    NYU denies the allegations in paragraph 415 of the Amended Complaint except

admits that Signor sent John an email that contains the quoted language and refers to the document

for a full and accurate statement of its contents.

       416.    NYU admits the allegations in paragraph 416 of the Amended Complaint.

       417.    NYU denies the allegations in paragraph 417 of the Amended Complaint except

admits that Jolley sent John an email that contains the quoted language and refers to the document

for a full and accurate statement of its contents.

       418.    NYU denies the allegations in paragraph 418 of the Amended Complaint except

admits that it did not find Jane responsible for a violation of the Policy.

       419.    NYU admits the allegations in paragraph 419 of the Amended Complaint.

       L.      NYU’s Gender Bias Against Males

       420.    NYU denies the allegations in paragraph 420 of the Amended Complaint.

       421.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 421 of the Amended Complaint.

       422.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 422 of the Amended Complaint.

       423.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 423 of the Amended Complaint.

       424.    NYU denies the allegations in paragraph 424 of the Amended Complaint.

       425.    NYU admits the allegations in paragraph 425 of the Amended Complaint.

       426.    NYU admits the allegations in paragraph 426 of the Amended Complaint.



                                                 37
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 38 of 47




       427.   NYU denies the allegations in paragraph 427 of the Amended Complaint except

admits that Ronell was suspended for one academic year.

       428.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 428 of the Amended Complaint.

       429.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 429 of the Amended Complaint.

       430.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 430 of the Amended Complaint.

       431.   NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 431 of the Amended Complaint.

       432.   NYU denies the allegations in paragraph 432 of the Amended Complaint.

       433.   NYU denies the allegations in paragraph 433 of the Amended Complaint.

       434.   NYU denies the allegations in paragraph 434 of the Amended Complaint.

       435.   NYU denies the allegations in paragraph 435 of the Amended Complaint.

       436.   NYU denies the allegations in paragraph 436 of the Amended Complaint except

admits that since 2015, OCR has opened investigations related to alleged Title IX violations by

NYU.

       437.   NYU admits the allegations in paragraph 437 of the Amended Complaint.

       438.   NYU admits the allegations in paragraph 438 of the Amended Complaint.

       439.   NYU denies the allegations in paragraph 439 of the Amended Complaint.

       440.   NYU denies the allegations in paragraph 440 of the Amended Complaint.

       441.   NYU denies the allegations in paragraph 441 of the Amended Complaint.

       442.   NYU denies the allegations in paragraph 442 of the Amended Complaint.



                                              38
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 39 of 47




       443.    NYU denies the allegations in paragraph 443 of the Amended Complaint.

       444.    NYU denies the allegations in paragraph 444 of the Amended Complaint.

       445.    NYU denies the allegations in paragraph 445 of the Amended Complaint.

       446.    NYU denies the allegations in paragraph 446 of the Amended Complaint.

       M.      Damages

       447.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 447 of the Amended Complaint.

       448.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 448 of the Amended Complaint.

       449.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 449 of the Amended Complaint.

       450.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 450 of the Amended Complaint.

                           FIRST CAUSE OF ACTION
                  (VIOLATION OF TITLE IX OF THE EDUCATION
                AMENDMENTS OF 1972 – SELECTIVE ENFORCEMENT)

       451.    NYU repeats its responses to the preceding paragraphs as set forth fully herein.

       452.    NYU denies the allegations in paragraph 452 of the Amended Complaint except

admits that it correctly quotes a portion of Title IX of the Education Amendments of 1972 and

refers to the statute for a full and accurate statement of its contents.

       453.    NYU denies the allegations in paragraph 453 of the Amended Complaint except

admits that under certain circumstances Title IX of the Education Amendments of 1972 may apply

to an entire school or institution and refers to the statute for a full and accurate statement of its

contents.



                                                  39
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 40 of 47




       454.    NYU denies the allegations in paragraph 454 of the Amended Complaint except

admits that NYU receives federal funding.

       455.    NYU denies the allegations in paragraph 455 of the Amended Complaint.

       456.    NYU admits the allegations in paragraph 456 of the Amended Complaint.

       457.    NYU denies the allegations in paragraph 457 of the Amended Complaint.

       458.    NYU denies the allegations in paragraph 458 of the Amended Complaint.

       459.    NYU denies the allegations in paragraph 459 of the Amended Complaint.

       460.    NYU denies the allegations in paragraph 460 of the Amended Complaint.

       461.    NYU denies the allegations in paragraph 461 of the Amended Complaint.

       462.    NYU admits the allegations in paragraph 462 of the Amended Complaint.

       463.    NYU denies the allegations in paragraph 463 of the Amended Complaint.

       464.    NYU admits the allegations in paragraph 464 of the Amended Complaint.

       465.    NYU denies the allegations in paragraph 465 of the Amended Complaint.

       466.    NYU denies the allegations in paragraph 466 of the Amended Complaint.

       467.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 467 of the Amended Complaint.

       468.    NYU denies the allegations in paragraph 468 of the Amended Complaint.

                            SECOND CAUSE OF ACTION
                    (VIOLATION OF TITLE IX OF THE EDUCATION
                   AMENDMENTS OF 1972 – ERRONEOUS OUTCOME)

       469.    NYU repeats its responses to the preceding paragraphs as set forth fully herein.

       470.    NYU denies the allegations in paragraph 470 of the Amended Complaint.

       471.    NYU denies the allegations in paragraph 471 of the Amended Complaint and refers

to the statute for a full and accurate statement of its contents.



                                                  40
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 41 of 47




       472.    NYU denies the allegations in paragraph 472 of the Amended Complaint which is

an oversimplified conclusion of law.

       473.    NYU denies the allegations in paragraph 473 of the Amended Complaint.

       474.    NYU denies the allegations in paragraph 474 of the Amended Complaint which is

an oversimplified conclusion of law.

       475.    NYU denies the allegations in paragraph 475 of the Amended Complaint and refers

to the Policy for a full and accurate statement of its contents.

       476.    NYU denies the allegations in paragraph 476 of the Amended Complaint and refers

to the hearing audio for a full and accurate statement of what was said during the hearing.

       477.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 477 of the Amended Complaint.

       478.    NYU denies the allegations in paragraph 478 of the Amended Complaint.

       479.    NYU denies the allegations in paragraph 479 of the Amended Complaint.

       480.    NYU denies the allegations in paragraph 480 of the Amended Complaint.

       481.    NYU lacks knowledge or information sufficient to form a belief about the truth of

the allegations in paragraph 481 of the Amended Complaint.

       482.    NYU denies the allegations in paragraph 482 of the Amended Complaint except

admit that it correctly quotes a portion of NYU’s Policy and refers to the Policy for a full and

accurate statement of its contents.

       483.    NYU denies the allegations in paragraph 483 of the Amended Complaint except

admits that John admitted he took photographs of Jane while she was sleeping.

       484.    NYU denies the allegations in paragraph 484 of the Amended Complaint.

       485.    NYU denies the allegations in paragraph 485 of the Amended Complaint.



                                                 41
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 42 of 47




       486.   NYU denies the allegations in paragraph 486 of the Amended Complaint.

       487.   NYU denies the allegations in paragraph 487 of the Amended Complaint.

       488.   NYU denies the allegations in paragraph 488 of the Amended Complaint.

       489.   NYU denies the allegations in paragraph 489 of the Amended Complaint.

       490.   NYU denies the allegations in paragraph 490 of the Amended Complaint which is

an oversimplified conclusion of law.

       491.   NYU denies the allegations in paragraph 491 of the Amended Complaint.

       492.   NYU denies the allegations in paragraph 492 of the Amended Complaint.

       493.   NYU denies the allegations in paragraph 493 of the Amended Complaint.

       494.   NYU denies the allegations in paragraph 494 of the Amended Complaint.

       495.   NYU denies the allegations in paragraph 495 of the Amended Complaint.

       496.   NYU denies the allegations in paragraph 496 of the Amended Complaint.

       497.   NYU denies the allegations in paragraph 497 of the Amended Complaint.

       498.   NYU denies the allegations in paragraph 498 of the Amended Complaint.

       499.   NYU denies the allegations in paragraph 499 of the Amended Complaint.

       500.   NYU denies the allegations in paragraph 500 of the Amended Complaint.

       501.   NYU denies the allegations in paragraph 501 of the Amended Complaint.

       502.   NYU denies the allegations in paragraph 502 of the Amended Complaint.

       503.   NYU denies the allegations in paragraph 503 of the Amended Complaint.

       504.   NYU denies the allegations in paragraph 504 of the Amended Complaint except

admits that a female professor at NYU was suspended for one academic year.

       505.   NYU denies the allegations in paragraph 505 of the Amended Complaint.

       506.   NYU denies the allegations in paragraph 506 of the Amended Complaint.



                                            42
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 43 of 47




       507.   NYU denies the allegations in paragraph 507 of the Amended Complaint.

                            THIRD CAUSE OF ACTION
                       (STATE LAW PROMISSORY ESTOPPEL)

       508.   NYU repeats its responses to the preceding paragraphs as set forth fully herein.

       509.   NYU denies the allegations in paragraph 509 of the Amended Complaint.

       510.   NYU denies the allegations in paragraph 510 of the Amended Complaint.

       511.   NYU denies the allegations in paragraph 511 of the Amended Complaint.

       512.   NYU denies the allegations in paragraph 512 of the Amended Complaint.

       513.   NYU denies the allegations in paragraph 513 of the Amended Complaint.

       514.   NYU denies the allegations in paragraph 514 of the Amended Complaint.

       515.   NYU denies the allegations in paragraph 515 of the Amended Complaint.

       516.   NYU admits the allegations in paragraph 516 of the Amended Complaint.

       517.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 517 of the Amended Complaint.

       518.   NYU denies the allegations in paragraph 518 of the Amended Complaint.

       519.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 519 of the Amended Complaint except denies that Advisor

McFarlane promised John he would not be expelled.

       520.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 520 of the Amended Complaint except denies that Advisor

McFarlane promised John he would not be expelled.

       521.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 521 of the Amended Complaint except denies that Advisor




                                              43
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 44 of 47




McFarlane represented that the worst possible punishment for John would be a one-semester

suspension.

       522.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 522 of the Amended Complaint except denies that McFarlane made

the alleged promise to John.

       523.   NYU denies the allegations in paragraph 523 of the Amended Complaint except

admits that John was expelled from NYU.

       524.   NYU denies the allegations in paragraph 524 of the Amended Complaint except

admits that John was expelled from NYU.

       525.   NYU denies the allegations in paragraph 525 of the Amended Complaint.

       526.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 526 of the Amended Complaint.

       527.   NYU denies the allegations in paragraph 527 of the Amended Complaint.

       528.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 528 of the Amended Complaint except denies that Signor made any

alleged promise to John.

       529.   NYU admits the allegations in paragraph 529 of the Amended Complaint except

denies that Signor made the alleged promise to John.

       530.   NYU denies the allegations in paragraph 530 of the Amended Complaint except

admits that Signor sent John an email that contains the quoted language.

       531.   NYU denies the allegations in paragraph 531 of the Amended Complaint.

       532.   NYU denies the allegations in paragraph 532 of the Amended Complaint.

       533.   NYU denies the allegations in paragraph 533 of the Amended Complaint.



                                              44
       Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 45 of 47




       534.   NYU denies the allegations in paragraph 534 of the Amended Complaint.

       535.   NYU denies the allegations in paragraph 535 of the Amended Complaint.

       536.   NYU denies the allegations in paragraph 536 of the Amended Complaint.

       537.   NYU denies the allegations in paragraph 537 of the Amended Complaint.

       538.   NYU denies the allegations in paragraph 538 of the Amended Complaint.

       539.   NYU denies the allegations in paragraph 539 of the Amended Complaint.

                          FOURTH CAUSE OF ACTION
              (VIOLATION OF NEW YORK CITY HUMAN RIGHTS LAW)

       540.   NYU repeats its responses to the preceding paragraphs as set forth fully herein.

       541.   NYU denies the allegations in paragraph 541 of the Amended Complaint.

       542.   NYU denies the allegations in paragraph 542 of the Amended Complaint.

       543.   NYU denies the allegations in paragraph 543 of the Amended Complaint.

       544.   NYU denies the allegations in paragraph 544 of the Amended Complaint.

       545.   NYU denies the allegations in paragraph 545 of the Amended Complaint.

       546.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 546 of the Amended Complaint.

       547.   NYU denies the allegations in paragraph 547 of the Amended Complaint.

       548.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 548 of the Amended Complaint.

       549.   NYU lacks knowledge and information sufficient to form a belief about the truth

of the allegations in paragraph 549 of the Amended Complaint except admits that John was

expelled from NYU.

       550.   NYU denies the allegations in paragraph 550 of the Amended Complaint.

       551.   NYU denies the allegations in paragraph 551 of the Amended Complaint.


                                              45
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 46 of 47




                      AFFIRMATIVE AND ADDITIONAL DEFENSES

       Defendant will rely upon the following affirmative and additional defenses, which are

pleaded in the alternative and do not constitute an admission of liability or an assumption of the

burden of proof. Defendant reserves the right to amend its answer to add additional affirmative

and/or special defenses or to delete or withdraw affirmative defenses as warranted in the event that

discovery or further investigation indicates that such would be appropriate.

                                        FIRST DEFENSE

       Plaintiff fails to state a claim upon which relief may be granted.

                                       SECOND DEFENSE

       Plaintiff’s claims are barred or limited by his unlawful conduct.

                                        THIRD DEFENSE

       Plaintiff has failed to comply with the terms, conditions, policies, and procedures

established by the Defendant.

                                       FOURTH DEFENSE

       Plaintiff’s claims are barred, in whole or in part, by the doctrines of waiver, “unclean

hands,” estoppel, assumption of risk, and/or by applicable statutes of limitation.

                                        FIFTH DEFENSE

       Defendant’s actions were justified by legitimate, non-discriminatory reasons.

                                        SIXTH DEFENSE

       Defendant acted in the good faith, reasonable belief that it was in objective compliance

with all applicable statutes and policies as they existed at the time periods relevant to the

allegations in the Amended Complaint.

                                      SEVENTH DEFENSE

       Defendant’s actions were undertaken without malice.


                                                 46
        Case 1:20-cv-01343-GHW Document 47 Filed 04/28/21 Page 47 of 47




                                      EIGHTH DEFENSE

       Plaintiff has not suffered any injury in fact.

                                       NINTH DEFENSE

       Plaintiff cannot show that the result of the adjudication would have been different absent

the alleged violations of his contractual rights, applicable laws, or alleged promises.

                                       TENTH DEFENSE

       Plaintiff’s damages, if any, were not proximately caused by Defendant, and were caused,

in whole or in part, by his own conduct and/or the conduct of third parties outside the control of

Defendant.

                                    ELEVENTH DEFENSE

       Plaintiff is barred from receiving all or part of the purported relief sought in the Amended

Complaint by reason of his failure to exercise reasonable care and diligence to avoid loss and

mitigate his alleged damages.

                                     TWELFTH DEFENSE

       Plaintiff’s damages are based on conjecture.

                                    PRAYER FOR RELIEF

       With respect to Plaintiff’s Prayer for Relief, NYU denies that Plaintiff is entitled to any

relief as set forth therein, including the preliminary paragraph and subsections (i) through (v).

 Dated: April 28, 2021                   PILLSBURY WINTHROP SHAW PITTMAN LLP
                                         __/s/_ Jeffrey P. Metzler________
                                         Jeffrey P. Metzler
                                         Joseph Jean
                                         31 West 52nd Street
                                         New York, New York 10019
                                         Telephone: (212) 858-1000
                                         Fax: (212) 858-1500
                                         jeffrey.metzler@pillsburylaw.com

                                         Attorneys for Defendant

                                                 47
